UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORRAINE A. GITTENS-BRIDGES,
                               Plaintiﬀ,

                       – against –

THE CITY OF NEW YORK, NEW YORK CITY                                         ORDER
DEPARTMENT OF CORRECTION, GARLAND                                       19 Civ. 272 (ER)
BARRETO, AUDWIN PEMBERTON, NADENE
PINNOCK, DINA SIMON, and CLAUDETTE
WYNTER, in their oﬃcial and individual capacities
as aiders and abettors,
                               Defendants.


RAMOS, D.J.:

         �e Court is in receipt of Gittens-Bridges’ ﬁrst letter of January 13, 2020, Doc.

119. �e Clerk of Court is respectfully directed to remove Doc. 119 from the docket.

Gittens-Bridges is directed to reﬁle the letter, redacting the ﬁnal sentence before her

attorney’s signature block that discusses Wynter-Hamilton.


It is SO ORDERED.


Dated:    January 13, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
